DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments with respect to claim 1 are persuasive. Specifically the argument “The cited portions of Carter fail to disclose or teach claim 1. For example, the cited portions of Carter fail to disclose or teach a dynamic value of moment related to the content portion of the casted content, the dynamic value of moment being an indication of current user interest in the content portion, as recited in claim 1.” in the third paragraph on page 16 of applicant’s remarks and thus claim 1 is allowed.
The applicant’s arguments with respect to claim 4 are persuasive. Specifically the argument “For example, the cited portions of Carter fail to disclose or teach a dynamic value of moment related to the content portion of the casted content, the dynamic value of moment being an indication of current user interest in the content portion, as recited in claim 4.” in the fourth paragraph on page 16 of applicant’s remarks and thus claim 4 is allowed.
The applicant’s arguments with respect to claim 12 are persuasive. Specifically the argument “For example, the cited portions of Carter fail to disclose or teach a dynamic value of moment related to the content portion of the casted content, the dynamic value of moment being an indication of current user interest in the content portion, as recited in claim 12.” in the first paragraph on page 17 of applicant’s remarks and thus claim 12 is allowed.
Claims 2-3, 5-11, 13-22 are allowed because they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611